Citation Nr: 1811098	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-19 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2003 to November 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an February 2011 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

In June 2015, prior to promulgation of a decision, the Veteran indicated, by written correspondence from his representative, that he wished to withdraw the appeal seeking service connection for sleep apnea.  There is no question of fact or law remaining before the Board in this matter. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the sleep apnea claim; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


ORDER

The appeal seeking service connection for sleep apnea is dismissed. 





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


